
	

113 HR 5002 IH: Home Energy Savings Act of 2014
U.S. House of Representatives
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5002
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2014
			Mr. Gerlach (for himself and Mr. Kind) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify and extend the credit for nonbusiness energy
			 property.
	
	
		1.Short titleThis Act may be cited as the Home Energy Savings Act of 2014.
		2.Modification and extension of credit for nonbusiness energy property
			(a)Credit made permanentSection 25C of the Internal Revenue Code of 1986 is amended by striking subsection (g).
			(b)Modification to limitationsSubsection (b) of section 25C of the Internal Revenue Code of 1986 is amended—
				(1)by striking $500 in paragraph (1) and inserting $1,000, and
				(2)by striking paragraph (2) and redesignating paragraph (3) as paragraph (2).
				(c)Labor costs included in creditParagraph (1) of section 25C(c) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following flush sentence:
				
					Such term includes expenditures for labor costs properly allocable to the onsite preparation,
			 assembly, or original installation of the component..
			(d)RoofsSection 25C(c) of the Internal Revenue Code of 1986 is amended—
				(1)in paragraph (1), by striking a metal roof with appropriate pigmented coatings, or an asphalt roof with appropriate cooling
			 granules, and inserting or a roofing product, and
				(2)in paragraph (2)(D), by striking any metal roof or asphalt roof installed on a dwelling unit, but only if such roof has appropriate
			 pigmented coatings or cooling granules which are and inserting any roofing product installed on a dwelling unit, but only if such roofing product is.
				(e)Modifications to residential energy property expenditures
				(1)Qualified natural gas, propane, or oil furnaces or hot water boilersParagraph (4) of section 25C(d) of the Internal Revenue Code of 1986 is amended to read as follows:
					
						(4)Qualified natural gas, propane, or oil furnace or hot water boilerThe term qualified natural gas, propane, or oil furnace or hot water boiler means—
							(A)a natural gas or propane furnace which achieves an annual fuel utilization efficiency rate of not
			 less than 95,
							(B)a natural gas or propane hot water boiler which achieves an annual fuel utilization efficiency rate
			 of not less than 90,
							(C)an oil furnace or hot water boiler which—
								(i)achieves an annual fuel utilization efficiency rate of not less than 86, and
								(ii)
									(I)in the case of a hot water boiler, is installed with temperature reset or thermal purge controls
			 and an indirect water heater, and
									(II)in the case of a furnace, is installed with an electronically commutated blower motor..
				(2)Water heaters
					(A)In generalParagraph (3) of section 25C(d) of the Internal Revenue Code of 1986 is amended—
						(i)by striking electric heat pump water heater in subparagraph (A) and inserting integrated heat pump water heater,
						(ii)by striking a natural gas, propane, or oil water heater in subparagraph (D) and inserting an oil water heater, and
						(iii)by redesignating subparagraph (E) as subparagraph (G) and inserting after subparagraph (D) the
			 following new subparagraphs:
							
								(E)a natural gas or propane storage water heater with an energy factor of at least 0.67 or a thermal
			 efficiency of at least 90 percent,
								(F)a natural gas or propane tankless water heater with an energy factor of at least 0.82 or a thermal
			 efficiency of at least 90 percent, and.
						(B)LimitationParagraph (2) of section 25C(b) of such Code, as redesignated by subsection (b), is amended by
			 striking subparagraphs (A) through (C) and inserting the following:
						
							(A)$1,000 in the case of—
								(i)any water heater described in subsection (d)(3)(A),
								(ii)any natural gas storage water heater described in subsection (d)(3)(E) which—
									(I)has an energy factor of 0.80 or higher, or
									(II)has a thermal efficiency of at least 90 percent, and
									(iii)any natural gas tankless water heater described in subsection (d)(3)(F) which—
									(I)has an energy factor of 0.90 or higher, or
									(II)has a thermal efficiency of at least 90 percent, and
									(B)$500 in the case of—
								(i)any natural gas storage water heater described in subsection (d)(3)(E) which has an energy factor
			 which is at least 0.67 and less than 0.80, and
								(ii)any natural gas tankless water heater described in subsection (d)(3)(F) which has an energy factor
			 which is at least 0.82 and less than 0.90..
					(f)Documentation requirementSubsection (e) of section 25C of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:
				
					(4)Documentation
						(A)In generalNo credit shall be allowed under subsection (a) for any amount paid or incurred for a qualified
			 energy efficiency improvement or for any residential energy property
			 expenditure unless the taxpayer includes on the return of tax for the
			 taxable year the verifiable product identification number with respect to—
							(i)in the case of a qualified energy efficiency improvement, the component installed in or on the
			 taxpayer's dwelling unit, and
							(ii)in the case of a residential energy property expenditure, the qualified energy property.
							(B)Verifiable product identification numberFor purposes of this paragraph, the term verifiable product identification number means—
							(i)in the case of any insulation material or system described in subsection (c)(2)(A)—
								(I)if such material or system is installed by a contractor, a signed and dated statement from the
			 contractor describing the insulation installed, including the thickness,
			 coverage area, R-value, and such other information required by the
			 Secretary, in consultation with the Chairman of the Federal Trade
			 Commission, and
								(II)in any other case, such information about the material or system installed as the Secretary may
			 require,
								(ii)in the case of any exterior door, exterior window, or skylight, the National Fenestration Rating
			 Council certified product detail number or such other identification
			 number determined by the Secretary,
							(iii)in the case of any roof described in subsection (c)(2)(C), the Cool Roof Rating Council rated
			 roofing product identification number or such other identification number
			 determined by the Secretary, and
							(iv)in the case of any qualified energy property, the Air-Conditioning Heating and Refrigeration
			 Institute certified reference number or such other identification number
			 used for heating, air conditioning, ventilation, or water heating
			 equipment as determined by the Secretary..
			(g)Effective dates
				(1)In generalExcept as provided by paragraph (2), the amendments made by this section shall apply to property
			 placed in service after December 31, 2013.
				(2)Permanent extensionThe amendment made by subsection (a) shall apply to property placed in service after December 31,
			 2013.
				
